UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1099


MARSHA JAMESON,

                  Plaintiff - Appellant,

          v.

UNITED STATES POST OFFICE, Office of the Inspector General; JOHN
E. POTTER, Postmaster General,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00583-CMH-TCB)


Submitted:   October 20, 2010               Decided:   November 1, 2010


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsha Jameson, Appellant Pro Se.          Dennis Carl Barghaan, Jr.,
Assistant United States Attorney,          Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marsha   Jameson    appeals      the   district    court’s     order

granting summary judgment to Defendants in this action alleging

employment    discrimination     in    violation     of   the   Rehabilitation

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Jameson v. United States Post Office, No. 1:09-cv-00583-

CMH-TCB (E.D. Va. filed Dec. 8, 2009; entered Dec. 9, 2009).                   We

deny the motion for appointment of counsel and dispense with

oral   argument   because      the    facts   and   legal     contentions     are

adequately    presented   in    the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2